Citation Nr: 1039808	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  09-03 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island



THE ISSUE

Entitlement to service connection for Stargardt's Disease.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The Veteran served on active duty from October 1987 to October 
1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island.


REMAND

The Veteran served on active duty from October 1987 to October 
1991.  At that time the Veteran was known by the name listed on 
an October 1991 DD Form 214.  Associated with the claims folder 
is a report of a telephone conversation with the Veteran dated 
November 2, 2009.  The Veteran reported that she is now known by 
a different name and wanted to be addressed as such for all 
further proceedings.  (The change in name represented a change in 
gender.)

As noted, the Veteran served on active duty as indicated.  The 
Veteran was a rifleman in the U. S. Marine Corps.  According to 
her DD 214 she served in Southwest Asia during the Persian Gulf 
War.  She also earned a Sea Service Deployment Ribbon with nearly 
11 months of sea service noted on her DD 214.  

The Veteran submitted her claim for VA disability compensation 
benefits in December 2007.  She said the claim was for 
Stargardt's Disease, an acknowledged hereditary disease.  
However, the Veteran alleged that the disease was aggravated, or 
accelerated, as a result of her military service.  

The AOJ attempted to obtain the Veteran's service treatment 
records from the VA Records Management Center (RMC) but was 
unsuccessful.  

The Veteran submitted a Certificate of Blindness that was issued 
to her in December 1993.  The certificate was issued by The 
Commonwealth of Massachusetts, Massachusetts Commission for the 
Blind.  It was certified that the Veteran was registered as blind 
under Massachusetts law since October 22, 1993.  

Records from Massachusetts Eye and Ear Associates, dated in 
October and November 1993, respectively, document the Veteran's 
Stargardt's Disease diagnosis.  An entry from October 19, 1993, 
noted that the Veteran complained of decreased visual acuity, 
right eye greater than the left eye, since 1989.  The Veteran 
reported that there was an eye check in service in 1991, and 
glasses were prescribed.  She also reported that she was told 
that she had some damage of the nerve.  The entry also noted the 
Veteran's description of being exposed to several sources of 
bright light in service to include flares.  Her best distance 
vision was listed as 20/200 in each eye.  An October 1993 
fluorescein angiogram confirmed the Veteran's visual acuity and 
the diagnosis of Stargardt's Disease in both eyes.

A second record, a letter report from J. Lowenstein, M.D., and 
dated in November 1993, listed a history of declining visual 
acuity from the Veteran.  It was reported as having an onset in 
1987.  The Veteran had been out of the military for two years and 
working.  Dr. Lowenstein reported a better visual acuity for the 
Veteran but noted that fluorescein had been done and the report 
would be sent.  He noted the findings of his examination were 
quite characteristic of Stargardt's Disease.

The AOJ included medical information on Stargardt's Disease in 
the claims folder.  The information related that the disease is a 
hereditary disease.  The symptoms of the disease can become 
manifest between the ages of 6 and 12 or may first appear in 
adulthood.  The information also noted that a decrease in visual 
acuity could be rapid.  Finally, the information noted that there 
was no current effective treatment for the disease.

The AOJ denied the Veteran's claim in March 2008.  No examination 
was provided for the Veteran despite her lay statements of 
decreased visual acuity and evaluation in service and the 
determination of her blindness two years after her release from 
active duty.  

The Veteran provided additional statements attesting to exposure 
to bright light from various sources.  This included being 
stationed aboard the USS Ogden, an amphibious assault ship that 
was located in the Persian Gulf during the war.  In particular, 
the Veteran described being exposed to intensive sun light that 
was reflected off the water as she was required to perform 
patrols in a small boat.  The Veteran's DD 214 documents her sea 
service.  Such statements from the Veteran are consistent with 
the place, type, and circumstances of her service.  See 
38 U.S.C.A. § 1154(a) (West 2002).  In addition, the Board notes 
that these statements are consistent with statements made by the 
Veteran when she was evaluated in October 1993.  

The Veteran submitted an article that discussed the possible 
impact of exposure to bright light for someone with Stargardt's 
Disease.  The Veteran later submitted an e-mail response from one 
of the authors of the article, L. Windsor, O.D., that was dated 
in April 2008.  Dr. Windsor said that sunlight exposure could 
potentially cause a faster progression.  She said factors such as 
stress, poor nutrition (not getting enough antioxidants and omega 
3s) and intense sunlight may have caused a more rapid 
progression.  However, she said that, without seeing the 
Veteran's retina and knowing the whole story, it was hard to be 
sure.  She said her guess was that the Veteran probably had some 
retinal signs of this beginning years ago before a loss of any 
vision.  She noted that pigment changes and clumping happened 
beforehand.

The Veteran's claimed disability, Stargardt's Disease, is a 
congenital disease and not a defect.  The medical articles of 
record establish it as a hereditary problem.  Further, the same 
articles clearly establish it as a "disease" as defined by the 
VA General Counsel's Precedential Opinion (VAOPGCPREC) 82-90.  
See Quirin v. Shinseki, 22 Vet. App. 390, 394-95 (2009).  
Specifically, the medical condition clearly is not static.  The 
same General Counsel opinion also holds that service connection 
may be granted for hereditary diseases that either first manifest 
themselves during service or that pre-exist service and progress 
at an abnormally high rate during service.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2010).

Veterans are presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects and infirmities noted at entry - a presumption of 
soundness.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  Only such 
conditions as are recorded in entrance examination reports are to 
be considered as "noted," and a history of pre-service existence 
of conditions recorded at the time of examination does not 
constitute a "notation" of such conditions.  Crowe v. Brown, 7 
Vet. App. 238, 245 (1994); see also Vanerson v. West, 12 Vet. 
App. 254, 259 (1999) (history of preservice existence of 
conditions recorded at the time of examination will be considered 
together with all other material evidence in determinations as to 
inception (citing 38 C.F.R. § 3.304(b)).

In order to rebut the presumption of soundness, VA must show by 
clear and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was not 
aggravated by service.  The veteran is not required to show that 
the disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  See Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. 
Cir. 2004).  In rebutting the presumption of soundness, records 
made prior to, during or subsequent to service, concerning the 
inception of the disease/disorder may be considered.  See Harris 
v. West, 203 F.3d 1347, 1350 (Fed. Cir. 2000).

Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) 
(2010).

In addition, a pre-existing disease or injury will be presumed to 
have been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; the 
occurrence of symptoms, in the absence of an increase in the 
underlying severity, does not constitute aggravation of the 
disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a) (2010).

The Veteran's STRs have not been located.  Thus, there is no 
current medical evidence of record to show her status on her 
entry on active duty in October 1987.  Likewise, there is no 
current medical evidence to show complaints or treatment related 
to her claimed disease during service.  On remand, additional 
efforts to obtain the STRs must be made.  Should the records 
remain unavailable, the AOJ must make a determination as to the 
presumption of soundness in this case.  The same determination 
must be made if the records are found.  Further, additional 
consideration must be made as to whether any finding of a 
presumption of soundness has been rebutted by clear and 
unmistakable evidence of the pre-existence of the Veteran's 
disease and that the disease was not aggravated during service.

The AOJ based its denial of service connection on a lack of 
evidence of Stargardt's Disease in service.  It appears that 
little or no consideration was given to the Veteran's lay 
statements regarding her decreasing visual acuity in service.  
Further, combining her lay statements with the unequivocal 
evidence of her blindness just two years after service, the Board 
finds that there is evidence supportive of her claim, at least to 
the extent that further development is required.  The Veteran had 
symptoms of decreasing visual acuity in service that can be 
associated with Stargardt's Disease, at least according to the 
medical literature of record.  The evidence of record also 
establishes a rapid acceleration of loss of visual acuity within 
two years of service to where the Veteran became legally blind.

The evidence of record is not sufficient to adjudicate the claim 
without the benefit of a VA medical examination and opinion.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and 
request that she identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health care 
providers who have treated her for her 
Stargardt's Disease since service.  The AOJ 
should attempt to obtain copies of 
pertinent treatment records identified by 
the Veteran that have not been previously 
secured and associate them with the claims 
folder.  

2.  The AOJ must make additional attempts 
to obtain the Veteran's STRs.  This would 
include contacting the Marine Corps 
Headquarters at Quantico, Virginia, as well 
as the RMC and any other location 
identified while making such attempts.  The 
Veteran's DD 214 reflected the she was 
transferred to the Marine Corps Reserve 
Support Center in Overland Park, Kansas, at 
the time of her separation.  The AOJ must 
continue to request the records until there 
is an official response that the records do 
not exist or cannot be located.  

3.  Upon completion of the above, the AOJ 
should arrange for the Veteran to be 
scheduled for an ophthalmology examination 
by a physician with the appropriate 
expertise to assess the claim.  The claims 
folder must be reviewed by the examiner as 
part of the overall examination.  All 
indicated studies, tests and evaluations, 
if any, should be performed as deemed 
necessary by the examiner and the results 
included in the examination report.

The examiner should be requested to take a 
detailed history, review the claims file, 
examine the Veteran, and provide an opinion 
as to: 1) whether manifestations of 
Stargardt's Disease pre-existed the 
Veteran's military service; if so the 
examiner should cite to the evidence of 
record to support that conclusion and state 
whether the evidence appears clear and 
unmistakable (undebatable) that 
manifestations of the disease process pre-
existed service; 2) if the examiner finds 
that manifestations of Stargardt's Disease 
clearly pre-existed military service, the 
examiner should determine if it can be 
concluded with clear and unmistakable 
certainty (undebatable) that the pre-
existing disorder did not undergo a 
worsening in service; (the examiner should 
cite to evidence to support such a 
conclusion); 3) if the examiner determines 
that manifestations of Stargardt's Disease 
did not clearly pre-exist service, the 
examiner should provide an opinion whether 
it is as at least as likely as not that the 
disease manifested itself or first became 
symptomatic during military service.  The 
report of examination should include the 
complete rationale for all opinions 
expressed.

4.  Thereafter, the AOJ should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the AOJ should 
review the requested examination report and 
required medical opinions to ensure that 
they are responsive to and in compliance 
with the directives of this remand and if 
they are not, the AOJ should implement 
corrective procedures.

5.  After undertaking any other development 
deemed appropriate, the AOJ should re-
adjudicate the issue on appeal.  If the 
benefit sought is not granted, the Veteran 
and her representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond.

Thereafter, the case should be returned to the Board for further 
appellate review.  By this remand, the Board intimates no opinion 
as to any final outcome warranted.  No action is required of the 
Veteran until she is notified by the AOJ.  The Veteran has the 
right to submit additional evidence and argument on the matter 
the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

